Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to Application 16/569,864 filed on 09/13/2019.
2.	Claims 1-23 are cancelled.
3.	Claims 24-43 are pending.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 09/13/2019 are approved by the office.

Drawings
5.	The drawings and specifications filed on 09/13/2019 are approved by the office.

Information Disclosure Statement
6.	IDS filed on 09/13/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 24-43 is rejected under 35 U.S.C. 102(a)(1) over Raleigh et al (USPAT# 9,351,193 B2 from IDS filed on 09/13/2019) hereinafter Raleigh.

8.	Regarding Claim 24, Raleigh disclosed a method for implementing policy-driven quality of service (QoS) in a network (see abstract), the method comprising: 
monitoring the network for events that affect QoS policies in the network (see column 64 lines 12-54 and column 194 lines 48-67 shows monitoring events and triggers); 
when an event is detected, identifying a corresponding QoS policy rule to be applied to at least one machine affected by the detected event (see column 78 lines 9-29 shows traffic shaping policy updated based on tagging from monitoring); 
identifying a set of affected machines for which the identified QoS policy rule should be applied (see Column 92 lines 54-67); and 
configuring ports associated with the identified set of affected machines to implement the identified QoS policy rule (see column 78 lines 9-29).




A non-transitory machine readable medium that further includes limitations that are substantially similar to claim 1. Raleigh disclosed A non-transitory machine readable medium (see column 12 lines 14-33). As such, is rejected under the same rationale as above.

9.	Regarding Claims 25 and 35, Raleigh disclosed the method of claim 24, wherein the detected event is at least one of a user login event at a particular machine, a QoS policy change, and an addition of a new machine to the network (see column 16 lines 6-21 shows new device activation).

10.	Regarding Claims 26 and 36, Raleigh disclosed the method of claim 24, wherein the identified QoS policy rule comprises (i) a match portion with a filter to identify a set of network traffic for which to apply the QoS policy rule and (ii) a time range value during which the identified QoS policy rule is active (see column 74 lines 38-67 shows adaptive throttling algorithms based on specific traffic and on time period). 

11.	Regarding Claims 27 and 37, Raleigh disclosed the method of claim 26, wherein the filter of the match portion filters on at least one of (i) a source address, (ii) a destination address, (iii) a protocol, and (iv) a port value (see column 74 lines 38-67).

12.	Regarding Claims 28 and 38, Raleigh disclosed the method of claim 26, wherein identifying the corresponding QoS policy rule comprises determining whether a current 

13.	Regarding Claim 30, Raleigh disclosed the method of claim 29, wherein the set of forwarding elements include at least one hardware forwarding element and at least one software forwarding element (see column 123 lines 60-67 through column 124 lines 1-39 shows hardware and software forwarding traffic).

14.	Regarding Claims 31 and 40, Raleigh disclosed the method of claim 24, wherein the identified QoS policy rule is defined in terms of a logical network that is implemented by a set of managed forwarding elements (MFEs); and configuring ports associated with the set of affected machines to implement the identified QoS policy rule comprises configuring ports of the set of MFEs (see column 78 lines 9-29).

15.	Regarding Claims 32 and 41, Raleigh disclosed the method of claim 31, wherein each MFE in the set of MFEs has one or more network resource pools for allocating bandwidth between ports of the MFEs, wherein configuring the ports of the set of MFEs to implement the identified QoS policy rule further comprises: determining whether the network resource pools require modification in order for the identified QoS policy rule to be implemented; when the network resource pools are determined to require modification, identifying affected MFEs associated with the network resource pools; modifying the network resource pools associated with the affected MFEs; and assigning ports for the set of affected machines to the modified network resource pools at the 

16.	Regarding Clais 33 and 42, Raleigh disclosed the method of claim 32, wherein allocating bandwidth between the ports comprises setting a minimum throughput for network traffic sent to or from the ports (see column 96 lines 22-49).

17.	Regarding Claims 39 and 29, Raleigh disclosed the method of claim 24, wherein configuring ports associated with the set of affected machines to implement the QoS policy comprises configuring the ports to associate with a tag the network traffic associated with the set of affected machines, said tag used by a set of forwarding elements to implement the identified QoS policy (see column 103 lines 20-44 and column 116 lines 49-67 through column 117 lines 1-4).


Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
An operator node is configured to generate a visualization of the configurations of nodes communicatively coupled to the operator node via a network. The operator node scans target nodes in a network and identifies a set of attributes describing various configuration properties of each node. The operator node compares Baukes  ‘637)
A technique involves modular storage of network service plan components and provisioning of same. A subset of the capabilities of a service design system can be granted to a sandbox system to enable customization of service plan offerings or other controls. (Raleigh et al. ‘616).
A remote configuration utility architecture is disclosed for a manufacturing/process control system data access server. Server agents, located on remote nodes, notify a configuration console of existing data access servers on the system. The configuration utility includes a control console from which a user selects one of the identified data access servers. Thereafter, the configuration console, via remote interfaces, obtains configuration parameters and associated rules associated with the selected data access server. The configuration utility thereafter displays the retrieved configuration information within a user interface faceplate defined for a type of configuration node selected for display/editing from the selected DAS. Using various faceplates for selected node types, the user creates, clears, examines and/or manipulates hierarchically arranged nodes for a configuration associated with the selected data access server. (Hessmer et al. ‘038)

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        05/08/2021